                                          1   Robert A. Julian
                                              Cecily A. Dumas
                                          2   BAKER & HOSTETLER LLP
                                              1160 Battery Street, Suite 100
                                          3   San Francisco, CA 94111
                                              Telephone:     628.208.6434
                                          4   Facsimile:     310.820.8859
                                              Email: rjulian@bakerlaw.com
                                          5   Email: cdumas@bakerlaw.com
                                          6   Eric E. Sagerman
                                              Lauren T. Attard
                                          7   BAKER & HOSTETLER LLP
                                              11601 Wilshire Boulevard
                                          8   Suite 1400
                                              Los Angeles, CA 90025
                                          9   Telephone:    310.820.8800
                                              Facsimile:    310.820.8859
                                         10   Email: esagerman@bakerlaw.com
                                              Email: lattard@bakerlaw.com
                                         11
                                              Proposed Counsel for Official Committee of Tort Claimants
B AKER & H OSTE TLER LLP




                                         12
   A TTORNEYS AT L AW
                           LOS ANGELES




                                         13
                                                                          UNITED STATES BANKRUPTCY COURT
                                         14                               NORTHERN DISTRICT OF CALIFORNIA
                                                                               SAN FRANCISCO DIVISION
                                         15
                                              In re:                                             Case No. 19-30088 (DM)
                                         16
                                              PG&E CORPORATION                                   Chapter 11
                                         17
                                                       -and-                                     (Lead Case)
                                         18
                                              PACIFIC GAS AND ELECTRIC                           (Jointly Administered)
                                         19   COMPANY,
                                         20                                  Debtors
                                         21                                                      MOTION OF OFFICIAL COMMITTEE
                                                                                                 OF TORT CLAIMANTS PURSUANT TO
                                         22   □ Affects PG& E Corporation                        11 U.S.C. §§ 503(b)(3)(F) AND 105(a) TO
                                                                                                 ESTABLISH PROCEDURES FOR
                                         23   □ Affects Pacific Gas and Electric Company         REIMBURSEMENT OF EXPENSES OF
                                                                                                 TORT COMMITTEE MEMBERS
                                         24   ■ Affects both Debtors                             Date:       Tuesday, April 9, 2019
                                                                                                 Time:       9:30 a.m. (Pacific Time)
                                         25                                                      Place:      United States Bankruptcy Court
                                                                                                             Courtroom 17, 16 Floor
                                         26   *All papers shall be filed in the Lead Case,                   San Francisco, CA 94102
                                              No. 19-30088 (DM)
                                         27                                                      Objection Deadline: April 1, 2019
                                                                                                                     4 p.m. (Pacific Time)
                                         28


                                         Case: 19-30088        Doc# 813    Filed: 03/10/19   Entered: 03/10/19 20:19:54    Page 1 of
                                                                                        13
                                          1          The Official Committee of Tort Claimants (hereafter, the “Tort Committee”), in the above-
                                          2   captioned chapter 11 cases (“Chapter 11 Cases”) of PG&E Corporation and Pacific Gas and
                                          3   Electric Company (collectively, the “Debtors” or “PG&E”), hereby submit this Motion (the
                                          4   “Motion”), pursuant to sections 503(b)(3)(F) and 105(a) of title 11 of the United States Code (the
                                          5   “Bankruptcy Code”), to establish an orderly, regular, and efficient process for reimbursement of
                                          6   expenses (the “Member Reimbursement Procedures”) for Tort Committee members
                                          7   (“Members”).
                                          8          A proposed form of order granting the relief requested herein is annexed hereto as Exhibit
                                          9   A (the “Proposed Order”).
                                         10

                                         11
B AKER & H OSTE TLER LLP




                                         12
   A TTORNEYS AT L AW
                           LOS ANGELES




                                         13

                                         14

                                         15

                                         16

                                         17

                                         18

                                         19

                                         20

                                         21

                                         22

                                         23

                                         24

                                         25

                                         26

                                         27

                                         28

                                                                                            -2-
                                         Case: 19-30088     Doc# 813     Filed: 03/10/19    Entered: 03/10/19 20:19:54       Page 2 of
                                                                                      13
                                          1                          MEMORANDUM AND POINTS OF AUTHORITIES
                                          2      I.       JURISDICTION AND VENUE
                                          3            The United States Bankruptcy Court for the Northern District of California (“Bankruptcy
                                          4   Court”) has jurisdiction over the Motion pursuant to 28 U.S.C. §§ 157 and 1334 and the Order
                                          5   Referring Bankruptcy Cases and Proceedings to Bankruptcy Judges of the United States District
                                          6   Court of the Northern District of California, dated February 22, 2016, and Rule 5011-1(a) of the
                                          7   Bankruptcy Local Rules for the Northern District of California (the “Bankruptcy Local Rules”).
                                          8   Venue in this District is proper pursuant to 28 U.S.C. §§ 1408 and 1409. This matter is a core
                                          9   proceeding within the meaning of 28 U.S.C. § 157(b)(2).
                                         10      II.      BACKGROUND
                                         11            On January 29, 2019, the Debtors commenced their Chapter 11 Cases by filing voluntary
B AKER & H OSTE TLER LLP




                                         12   petitions for relief under the Bankruptcy Code.
   A TTORNEYS AT L AW
                           LOS ANGELES




                                         13            On February 15, 2019, the United States Trustee filed a notice appointing the Tort
                                         14   Committee pursuant to section 1102(a)(1) of the Bankruptcy Code (ECF No. 453).
                                         15            The Tort Committee is made up of eleven (11) Members who are all fire victims.
                                         16            In connection with their service on the Tort Committee, the Members incur various regular
                                         17   expenses including: tolls, parking, mileage, taxi fares, fares for rideshare services such as Uber and
                                         18   Lyft, hotel stays, airfare, meals while traveling, and printing. The Members personally pay these
                                         19   expenses in performance of their duties on the Tort Committee.
                                         20            These expenses will be recurring throughout the life of the Bankruptcy Cases and without
                                         21   streamlined procedures to allow for the orderly review and payment of the expenses, Members
                                         22   would be forced to file monthly applications for administrative expense claims which would be
                                         23   inefficient, costly and create an undue burden on the Members.
                                         24            The Member Reimbursement Procedures allow for quicker review and reimbursement than
                                         25   those allowed for estate professionals in the Bankruptcy Cases under the Order Pursuant to 11
                                         26   U.S.C. Sections 331 and 105(a) and Fed. R. Bankr. P. 2016 for Authority to Establish Procedures
                                         27   for Interim Compensation and Reimbursement of Expenses of Professionals (ECF No. 701)
                                         28   (“Interim Compensation Order”), but the Committee believes that the circumstances warrant a
                                                                                              -3-
                                         Case: 19-30088      Doc# 813     Filed: 03/10/19     Entered: 03/10/19 20:19:54         Page 3 of
                                                                                       13
                                          1   more expedited process for the Members. Amounts sought to be reimbursed by the Members will
                                          2   be significantly less than the amounts sought by the estate professionals and unlike the estate
                                          3   professionals, the Members are personally paying their expenses incurred in serving on the Tort
                                          4   Committee.
                                          5             While the amounts that have and will be incurred by the Members in performance of their
                                          6   duties on the Tort Committee are very small compared to the interim payments that will be made
                                          7   to professionals and other parties in these Chapter 11 Cases, they are substantial to the Members
                                          8   and requiring Members to wait an extended time for reimbursement would impose an undue
                                          9   hardship.
                                         10      III.      PROPOSED MEMBER REIMBURSEMENT PROCEDURES
                                         11             The Tort Committee believes that establishing orderly procedures to reimburse the expenses
B AKER & H OSTE TLER LLP




                                         12   of the Members will promote efficiency for all parties in interest. Additionally, the procedures will
   A TTORNEYS AT L AW
                           LOS ANGELES




                                         13   support the Members, who are personally carrying the expenses related to their service in these
                                         14   Chapter 11 Cases. The Tort Committee proposes that the reimbursement of expenses of Members
                                         15   be structured as follows:
                                         16             (a) No sooner than the 5th day of each calendar month, counsel retained by the Tort
                                         17                Committee (“Tort Committee Professionals”) may file a monthly statement for
                                         18                Members (which will include the relevant expense detail) with the Court for interim
                                         19                reimbursement of expenses incurred during the preceding month (a “Member Monthly
                                         20                Expenses Statement”).
                                         21             (b) Tort Committee Professionals shall properly serve a copy of such Member Monthly
                                         22                Expenses Statement on the following parties (collectively, the “Notice Parties”);
                                         23                    (1) the Debtors c/o Pacific Gas & Electric Company, 77 Beale Street, San Francisco,
                                         24                        CA 94105 (Attn: Janet Loduca, Esq.);
                                         25                    (2) the proposed attorneys for the Debtors, Weil, Gotshal & Manges LLP, 767 Fifth
                                         26                        Avenue, New York, New York 10153 (Attn: Stephen Karotkin, Esq. and
                                         27                        Rachael Foust, Esq.) and Keller & Benvenutti LLP, 650 California Street, Suite
                                         28

                                                                                              -4-
                                         Case: 19-30088       Doc# 813     Filed: 03/10/19     Entered: 03/10/19 20:19:54       Page 4 of
                                                                                        13
                                          1                        1900, San Francisco, CA 94108 (Attn: Tobias S. Keller, Esq. and Jane Kim,
                                          2                        Esq.);
                                          3                    (3) the Office of the United States Trustee for Region 17, 450 Golden Gate Avenue,
                                          4                        5th Floor, Suite #05-0153, San Francisco, CA 94102 (Attn: James L. Snyder,
                                          5                        Esq. and Timothy Laffredi, Esq.); and
                                          6                    (4) counsel to the Official Committee of Unsecured Creditors.
                                          7           (c) Any Member whose expenses are not included on a Member Monthly Expenses
                                          8               Statement for a particular month or months may be included on a subsequent Monthly
                                          9               Expenses Statement. All Member Monthly Expenses Statements will comply with the
                                         10               Bankruptcy Code, the Bankruptcy Rules, the Bankruptcy Local Rules, the Guidelines
                                         11               for Compensation and Expense Reimbursement of Professionals and Trustees for the
B AKER & H OSTE TLER LLP




                                         12               Northern District of California, dated February 19, 2014 (the “Local Guidelines”), and
   A TTORNEYS AT L AW
                           LOS ANGELES




                                         13               the U.S. Trustee Guidelines for Reviewing Applications for Compensation and
                                         14               Reimbursement of Expenses Filed under 11 U.S.C. § 330 by Attorneys in Larger
                                         15               Chapter 11 Cases, effective November 1, 2013 (the “UST Guidelines” and, together
                                         16               with the Local Guidelines, collectively, the “Guidelines1”).
                                         17           (d) The deadline to object to any Member Monthly Expenses Statement is 4:00 p.m.
                                         18               (prevailing Pacific Time) on the 10th day (or the next business day if such day is not a
                                         19               business day) following the date the Member Monthly Expenses Statement is served
                                         20               (the “Objection Deadline”).
                                         21           (e) To object to a Member Monthly Expenses Statement, the party must (i) file a written
                                         22               objection on or before the Objection Deadline identifying the specific expenses subject
                                         23               to the objection and (ii) serve the objection upon Tort Committee Professionals and the
                                         24               Notice Parties on or before the Objection Deadline.
                                         25           (f) Upon the expiration of the Objection Deadline, Tort Committee Professionals may file
                                         26               a certificate of no objection (a “CNO”) with the Court with respect to any expenses not
                                         27

                                         28   1
                                                While the Guidelines do not apply to Members specifically, the Tort Committee’s proposed procedures implement
                                              the provisions regarding expenses from the Guidelines to apply to Members’ expenses.
                                                                                                   -5-
                                         Case: 19-30088       Doc# 813       Filed: 03/10/19       Entered: 03/10/19 20:19:54            Page 5 of
                                                                                          13
                                          1               subject to objection. After Tort Committee Professionals file a CNO, the Debtors will
                                          2               pay the Members 100% of the expenses requested in the applicable Member Monthly
                                          3               Expenses Statement that are not subject to an objection within seven (7) days after the
                                          4               filing of the CNO.
                                          5            (g) If a portion of the expenses requested in a Member Monthly Expenses Statement is
                                          6               subject to an objection and the parties are unable to reach a consensual resolution, the
                                          7               Tort Committee Professionals may (i) request the Court approve the amounts subject to
                                          8               objection or (ii) forego payment of such amounts until a later hearing, at which time the
                                          9               Court will adjudicate any unresolved objections.
                                         10            (h) Under these Member Reimbursement Procedures, Members may be reimbursed for all
                                         11               reimbursable expenses in the Guidelines incurred by the individual Member for travel
B AKER & H OSTE TLER LLP




                                         12               to or the conducting of official Tort Committee business. For the avoidance of doubt,
   A TTORNEYS AT L AW
                           LOS ANGELES




                                         13               Members may request reimbursement for the following expenses in accordance with the
                                         14               Guidelines: tolls, parking, mileage at the federal rate, taxis, rideshare services such as
                                         15               Uber and Lyft, hotels, coach airfare, breakfast or dinner while traveling, and printing.
                                         16      IV.      BASIS FOR RELIEF REQUESTED AND ARGUMENT
                                         17            Section 503(b)(3)(F) of the Bankruptcy Code allows for an administrative expense claim
                                         18   for the actual and necessary expenses “incurred by a member of a committee appointed under
                                         19   section 1102 of this title, if such expenses are incurred in performance of the duties of such
                                         20   committee.” 11 U.S.C. § 503. Section 105(a) of the Bankruptcy Code authorizes the Court to issue
                                         21   any order “that is necessary or appropriate to carry out the provisions of this title.” Id. § 105(a).
                                         22   These sections provide the statutory authority to establish procedures to provide for the
                                         23   reimbursement of expenses incurred by the Members in performance of their duties on the Tort
                                         24   Committee.
                                         25            Given the events and circumstances surrounding these Chapter 11 Cases, active
                                         26   involvement by the Members will be critical to an equitable and just resolution of the issues in these
                                         27   cases including the ultimate treatment of the various tort claims. As victims themselves, the
                                         28   Members have limited resources and specific procedures for review and reimbursement of their
                                                                                              -6-
                                         Case: 19-30088      Doc# 813     Filed: 03/10/19     Entered: 03/10/19 20:19:54         Page 6 of
                                                                                       13
                                          1   expenses will facilitate meaningful participation by the Members. Without these procedures
                                          2   Members may be reluctant to travel to meetings or hearings because of concern over the timing of
                                          3   reimbursement. At the same time, the proposed procedures will have no negative impact on the
                                          4   Debtors or other parties-in-interest, since they provide ample time for the Debtors and other Noticed
                                          5   Parties to review the proposed reimbursements.
                                          6           Accordingly, pursuant to sections 503(b)(3)(F) and 105(a) of the Bankruptcy Code, the Tort
                                          7   Committee requests that the Court enter an order authorizing the Member Reimbursement
                                          8   Procedures.
                                          9      V.      NOTICE
                                         10           Notice of this Motion will be provided to (i) the Debtors; (ii) the Office of the United States
                                         11   Trustee for Region 17 (Attn: James L. Snyder, Esq. and Timothy Laffredi, Esq.); (iii) the Official
B AKER & H OSTE TLER LLP




                                         12   Committee of Unsecured Creditors; (iv) those persons who have formally appeared in these Chapter
   A TTORNEYS AT L AW
                           LOS ANGELES




                                         13   11 Cases and requested service pursuant to Bankruptcy Rule 2002.               The Tort Committee
                                         14   respectfully submits that no further notice is required.
                                         15           No previous request for the relief sought herein has been made by the Tort Committee to
                                         16   this or any other court.
                                         17           WHEREFORE the Tort Committee respectfully requests entry of an order granting the
                                         18   relief requested herein and such other and further relief as the Court may deem just and appropriate.
                                         19

                                         20    Dated:    March 10, 2019                   Respectfully submitted,
                                         21

                                         22                                               BAKER & HOSTETLER LLP

                                         23
                                                                                          By:     /s/ Lauren T. Attard
                                         24                                                       Lauren T. Attard

                                         25                                               Proposed Attorneys for Official Committee of Tort
                                                                                          Claimants
                                         26

                                         27

                                         28

                                                                                                -7-
                                         Case: 19-30088     Doc# 813      Filed: 03/10/19       Entered: 03/10/19 20:19:54       Page 7 of
                                                                                       13
                                          1                                        Exhibit A
                                          2                                   [PROPOSED] Order
                                          3

                                          4

                                          5

                                          6

                                          7

                                          8

                                          9

                                         10

                                         11
B AKER & H OSTE TLER LLP




                                         12
   A TTORNEYS AT L AW
                           LOS ANGELES




                                         13

                                         14

                                         15

                                         16

                                         17

                                         18

                                         19

                                         20

                                         21

                                         22

                                         23

                                         24

                                         25

                                         26

                                         27

                                         28

                                                                                       -8-
                                         Case: 19-30088   Doc# 813   Filed: 03/10/19   Entered: 03/10/19 20:19:54   Page 8 of
                                                                                  13
                                          1   Robert A. Julian
                                              Cecily A. Dumas
                                          2   BAKER & HOSTETLER LLP
                                              1160 Battery Street, Suite 100
                                          3   San Francisco, CA 94111
                                              Telephone:     628.208.6434
                                          4   Facsimile:     310.820.8859
                                              Email: rjulian@bakerlaw.com
                                          5   Email: cdumas@bakerlaw.com
                                          6   Eric E. Sagerman
                                              Lauren T. Attard
                                          7   BAKER & HOSTETLER LLP
                                              11601 Wilshire Boulevard
                                          8   Suite 1400
                                              Los Angeles, CA 90025
                                          9   Telephone:    310.820.8800
                                              Facsimile:    310.820.8859
                                         10   Email: esagerman@bakerlaw.com
                                              Email: lattard@bakerlaw.com
                                         11
                                              Proposed Counsel for Official Committee of Tort Claimants
B AKER & H OSTE TLER LLP




                                         12
   A TTORNEYS AT L AW
                           LOS ANGELES




                                         13
                                                                          UNITED STATES BANKRUPTCY COURT
                                         14                               NORTHERN DISTRICT OF CALIFORNIA
                                                                               SAN FRANCISCO DIVISION
                                         15
                                              In re:                                               Case No. 19-30088 (DM)
                                         16
                                              PG&E CORPORATION                                     Chapter 11
                                         17
                                                       -and-                                       (Lead Case)
                                         18
                                              PACIFIC GAS AND ELECTRIC                             (Jointly Administered)
                                         19   COMPANY,
                                         20                                  Debtors
                                         21
                                                                                                   ORDER PURSUANT TO 11 U.S.C.
                                         22   □ Affects PG& E Corporation                          §§ 503(b)(3)(F) AND 105(a)
                                                                                                   ESTABLISHING PROCEDURES FOR
                                         23   □ Affects Pacific Gas and Electric Company           REIMBURSEMENT OF EXPENSES OF
                                                                                                   TORT COMMITTEE MEMBERS
                                         24   ■ Affects both Debtors
                                         25

                                         26   *All papers shall be filed in the Lead Case,
                                              No. 19-30088 (DM)
                                         27

                                         28

                                                                                             -9-
                                         Case: 19-30088        Doc# 813    Filed: 03/10/19   Entered: 03/10/19 20:19:54     Page 9 of
                                                                                        13
                                           1           Upon the Motion, dated March 10, 2019, (the “Motion”),2 of the Official Committee of
                                           2   Tort Claimants (hereafter, the “Tort Committee”), in the above-captioned chapter 11 cases
                                           3   (“Chapter 11 Cases”) of PG&E Corporation and Pacific Gas and Electric Company (collectively,
                                           4   the “Debtors” or “PG&E”), pursuant to sections 503(b)(3)(F) and 105(a) of title 11 of the United
                                           5   States Code (the “Bankruptcy Code”), for entry of an order establishing for Tort Committee
                                           6   members (“Members”) an orderly, regular, and efficient process for monthly allowance and
                                           7   reimbursement of expenses (the “Member Reimbursement Procedures”), as more fully set forth
                                           8   in the Motion; and this Court having jurisdiction to consider the Motion and the relief requested
                                           9   therein pursuant to 28 U.S.C. §§ 157 and 1334, Order Referring Bankruptcy Cases and Proceedings
                                          10   to Bankruptcy Judges, General Order 24 (N.D. Cal.), and Rule 5011-1(a) of the Bankruptcy Local
                                          11   Rules for the Northern District of California (the “Bankruptcy Local Rules”); and consideration
B AKER & H OSTE TLER LLP




                                          12   of the Motion and the requested relief being a core proceeding pursuant to 28 U.S.C. § 157(b); and
   A TTORNEYS AT L AW
                           LOS ANGELES




                                          13   venue being proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and the Court having
                                          14   found and determined that notice of the Motion as provided to the parties listed therein is reasonable
                                          15   and sufficient, and it appearing that no other or further notice need be provided; and this Court
                                          16   having reviewed the Motion; and this Court having held a hearing on the Motion; and this Court
                                          17   having determined that the legal and factual bases set forth in the Motion establish just cause for
                                          18   the relief granted herein; and it appearing that the relief requested in the Motion is in the best
                                          19   interests of the Debtors, their estates, creditors, shareholders, and all parties in interest; and upon
                                          20   all of the proceedings had before this Court and after due deliberation and sufficient cause appearing
                                          21   therefor,
                                          22           IT IS HEREBY ORDERED THAT:
                                          23           1. The Motion is granted, as provided herein.
                                          24           2. Except as may otherwise be provided by orders of this Court authorizing the retention of
                                          25   specific professionals, the Members may seek reimbursement of expenses in accordance with the
                                          26   following Monthly Expenses Procedures:
                                          27

                                          28   2
                                                Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
                                               Motion.
                                                                                                     - 10 -
                                         Case: 19-30088       Doc# 813        Filed: 03/10/19 Entered: 03/10/19 20:19:54                     Page 10 of
                                                                                           13
                                           1        (i) No sooner than the 5th day of each calendar month, counsel retained by the Tort
                                           2              Committee (“Tort Committee Professionals”) may file a monthly statement for
                                           3              Members, which will include the relevant expense detail, with the Court for interim
                                           4              reimbursement of expenses incurred during the preceding month (a “Member Monthly
                                           5              Expenses Statement”).
                                           6        (j) Tort Committee Professionals shall properly serve a copy of such Member Monthly
                                           7              Expenses Statement on the following parties (collectively, the “Notice Parties”);
                                           8                 (1) the Debtors c/o Pacific Gas & Electric Company, 77 Beale Street, San Francisco,
                                           9                     CA 94105 (Attn: Janet Loduca, Esq.);
                                          10                 (2) the proposed attorneys for the Debtors, Weil, Gotshal & Manges LLP, 767 Fifth
                                          11                     Avenue, New York, New York 10153 (Attn: Stephen Karotkin, Esq. and
B AKER & H OSTE TLER LLP




                                          12                     Rachael Foust, Esq.) and Keller & Benvenutti LLP, 650 California Street, Suite
   A TTORNEYS AT L AW
                           LOS ANGELES




                                          13                     1900, San Francisco, CA 94108 (Attn: Tobias S. Keller, Esq. and Jane Kim,
                                          14                     Esq.);
                                          15                 (3) the Office of the United States Trustee for Region 17, 450 Golden Gate Avenue,
                                          16                     5th Floor, Suite #05-0153, San Francisco, CA 94102 (Attn: James L. Snyder,
                                          17                     Esq. and Timothy Laffredi, Esq.); and
                                          18                 (4) counsel to the Official Committee of Unsecured Creditors.
                                          19        (k) Any Member whose expenses are not included on a Member Monthly Expenses
                                          20              Statement for a particular month or months may be included on a subsequent Monthly
                                          21              Expenses Statement.     All Monthly Expenses Statements will comply with the
                                          22              Bankruptcy Code, the Bankruptcy Rules, the Bankruptcy Local Rules, the Guidelines
                                          23              for Compensation and Expense Reimbursement of Professionals and Trustees for the
                                          24              Northern District of California, dated February 19, 2014 (the “Local Guidelines”), and
                                          25              the U.S. Trustee Guidelines for Reviewing Applications for Compensation and
                                          26              Reimbursement of Expenses Filed under 11 U.S.C. § 330 by Attorneys in Larger
                                          27              Chapter 11 Cases, effective November 1, 2013 (the “UST Guidelines” and, together
                                          28              with the Local Guidelines, collectively, the “Guidelines”).
                                                                                            - 11 -
                                         Case: 19-30088     Doc# 813      Filed: 03/10/19 Entered: 03/10/19 20:19:54         Page 11 of
                                                                                       13
                                           1          (l) The deadline to object to any Monthly Expenses Statement is 4:00 p.m. (prevailing
                                           2              Pacific Time) on the 10th day (or the next business day if such day is not a business day)
                                           3              following the date the Monthly Expenses Statement is served (the “Objection
                                           4              Deadline”).
                                           5          (m) To object to a Member Monthly Expenses Statement, the party must (i) file a written
                                           6              objection on or before the Objection Deadline identifying the specific expenses subject
                                           7              to the objection; and (ii) serve the objection upon Tort Committee Professionals and the
                                           8              Notice Parties on or before the Objection Deadline.
                                           9          (n) Upon the expiration of the Objection Deadline, Tort Committee Professionals may file
                                          10              a certificate of no objection (a “CNO”) with the Court with respect to any expenses not
                                          11              subject to objection. After Tort Committee Professionals file a CNO, the Debtors will
B AKER & H OSTE TLER LLP




                                          12              pay the Members 100% of the expenses requested in the applicable Monthly Expenses
   A TTORNEYS AT L AW
                           LOS ANGELES




                                          13              Statement that are not subject to an objection within seven (7) days after filing the of
                                          14              the CNO.
                                          15          (o) If a portion of the expenses requested in a Monthly Expenses Statement is subject to an
                                          16              objection and the parties are unable to reach a consensual resolution, the Tort Committee
                                          17              Professionals may (i) request the Court approve the amounts subject to objection or (ii)
                                          18              forego payment of such amounts until a later hearing, at which time the Court will
                                          19              adjudicate any unresolved objections.
                                          20          (p) Under these Member Reimbursement Procedures, Members may be reimbursed for all
                                          21              reimbursable expenses in the Guidelines incurred by the individual Member for travel
                                          22              to or the conducting of official Tort Committee business. For the avoidance of doubt,
                                          23              Members may request reimbursement for the following expenses in accordance with the
                                          24              Guidelines: tolls, parking, mileage at the federal rate, taxis, rideshare services such as
                                          25              Uber and Lyft, hotels, coach airfare, breakfast or dinner while traveling, and printing.
                                          26          3. All time periods set forth in this Order shall be calculated in accordance with Bankruptcy
                                          27   Rule 9006(a).
                                          28

                                                                                              - 12 -
                                         Case: 19-30088     Doc# 813      Filed: 03/10/19 Entered: 03/10/19 20:19:54            Page 12 of
                                                                                       13
                                           1            4. The Tort Committee shall serve a notice of this Order on the Debtors and on counsel to
                                           2   the Official Committee of Unsecured Creditors.
                                           3            5. Notwithstanding entry of this Order, nothing herein shall create, nor is intended to create,
                                           4   any rights in favor of or enhance the status of any claim held by, any party.
                                           5            6. The Debtors are authorized to take all steps necessary or appropriate to carry out this
                                           6   Order.
                                           7            7. This Court shall retain jurisdiction to hear and determine all matters arising from or
                                           8   related to the implementation, interpretation, or enforcement of this Order.
                                           9

                                          10

                                          11
B AKER & H OSTE TLER LLP




                                          12                                           **END OF ORDER**
   A TTORNEYS AT L AW
                           LOS ANGELES




                                          13

                                          14

                                          15

                                          16

                                          17

                                          18

                                          19

                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27

                                          28

                                                                                                - 13 -
                                         Case: 19-30088       Doc# 813      Filed: 03/10/19 Entered: 03/10/19 20:19:54             Page 13 of
                                                                                         13
